DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s arguments filed on 03/03/2022 with respect to claims 1 – 28 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 20, 21, 22, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhang et al. (US Pub: 20130142106) hereinafter Zhang

As to claim 1 Zhang teaches a method of wireless communication, comprising: 
receiving, by a first wireless communication device from one or more wireless communication devices of a wireless network, synchronization information associated with the one or more wireless communication devices;  ([0051] [0052] base station can generate an uplink timing adjustment command according to the time when the signal transmitted from the relay node is received, wherein the uplink timing adjustment command is a command by which the relay node adjust uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link; i.e., synchronization information)
determining, by the first wireless communication device, an uplink transmission timing adjustment for a second wireless communication device of the one or more wireless communication devices based on at least some of the synchronization information; ([0052]   base station generate an uplink timing adjustment command according to the time when the signal transmitted from the relay node is received, wherein the uplink timing adjustment command is a command by which the relay node adjusts uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link)
and transmitting, by the first wireless communication device, a message instructing the second wireless communication device to communicate with a third wireless communication device of the one or more wireless communication devices based on the uplink transmission timing adjustment. ([0115] --[0124]Fig. 9,  base station calculates the TACULa  and TACDLa according to the signal transmitted from the relay node i.e., uplink;   base station transmit a downlink transmission timing adjustment command of an access link to a relay node, wherein the downlink transmission timing adjustment command of the access link is a command by which the relay node adjusts its own downlink transmission timing so that the downlink transmission timing of the access link of the relay node is synchronized with downlink transmission timing of the base station)
Claim 19 is interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 2. Zhang teaches  wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align downlink (DL) transmissions of the one or more wireless communication devices to a common DL transmission timing reference.  ([0079] transmission time of the uplink sub-frame k of the backhaul link of the RN is aligned with the reception time of the downlink sub-frame k of the backhaul link of the RN when the RN transmits the PRACH in the sub-frame of the backhaul link. If there is an interval d between the transmission time of the uplink sub-frame k of the backhaul link of the RN and the reception time of the downlink sub-frame k of the backhaul link of the RN, the eNB shall know the magnitude of the d and the d is taken into account when the TACDL is calculated. For example transmission timing of the uplink sub-frame k is ahead of the reception time of the downlink sub-frame k by 624Ts, and the eNB shall take this value into account when calculating the timing advance of the uplink sub-frame of the backhaul link of the RN.)

Claim 20  is interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3 Zhang teaches wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to an uplink (UL) transmission timing  i.e., synchronization inform, of the second wireless communication device.  ([0082] The base station can adjust the values of the TAUL and the TADL through subsequent TACs to control the uplink transmission time of the backhaul link of the RN and the downlink transmission time of the access link of the RN)

As to claim 4. Zhang teaches wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to a DL reception timing reference of the second wireless communication device ([0085]-[0087] eNB  feeds back the TACUL and the TACDL commands for use in timing adjustment by the relay node, for the uplink of the backhaul link, the timing advance adjustment command is received in the sub-frame k and new timing adjustment shall be applied starting from the sub-frame k+n; and for the downlink transmission timing of the access link, the timing advance adjustment command is received in the sub-frame k and new timing shall be applied starting from the sub-frame k+n)
As to claim 21 Zhang teaches wherein the first wireless communication device is at a next uplink hop from the second wireless communication device.  ([0003] Fig. 1, eNB is uplink hop to relay node)
As to claim 22 Zhang teaches wherein the third wireless communication device is at a next downlink hop from the second wireless communication device.  ([0003] Fig. 1, UE is next hop downlink of relay node)
As to claim 27 Zhang teaches wherein the first wireless communication device is at a next uplink hop from the second wireless communication device  ([0003] Fig. 1, eNB is uplink hop to relay node)

As to claim 28 Zhang teaches wherein the first wireless communication device is at a next uplink hop from the second wireless communication device.  ([0003] Fig. 1, eNB is uplink hop to relay node)

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Wang et al. (US Pub: 20180098296) hereinafter Wang

As to claim 5 Zhang teaches wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment based on at least one of a timing reference of the second wireless communication device  ([0079] transmission time of the uplink sub-frame k of the backhaul link of the RN is aligned with the reception time of the downlink sub-frame k of the backhaul link of the RN when the RN transmits the PRACH in the sub-frame of the backhaul link)
Zhang does not teach for receiving a downlink (DL) communication signal from a fourth wireless communication device of the wireless network or a timing reference of the second wireless communication device for receiving a DL communication signal from a fifth wireless communication device of the wireless network.
Wang teaches for receiving a downlink (DL) communication signal from a fourth wireless communication device of the wireless network or a timing reference of the second wireless communication device for receiving a DL communication signal from a fifth wireless communication device of the wireless network( [0053] Fig. 5, AN sense the third sync signal based on the third DL transmission time position (step S560) from AN 450 i.e., fourth node)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wang with the teachings of Zhang because Wang teaches that sensing synchronization signal would allow to determine a third downlink transmission time position for a third synchronization signal transmitted from one of the one or more neighboring radio nodes. (Wang [0053])

Claim 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Shimizu et al. (US Pub: 20140112304 A1) hereinafter Shimizu

As to claim 6 Zhang does not explicitly teach further comprising: receiving, by the first wireless communication device, one or more reports including at least one of capability information of one of the one or more wireless communication devices, scheduling information of one of the one or more wireless communication devices, transmit-receive switching requirements of one of the one or more wireless communication devices,  or synchronization reference switching requirements of one of the one or more wireless communication devices, wherein the determining is based on the one or more reports.  
Shimizu  teaches further comprising: receiving, by the first wireless communication device, one or more reports including at least one of capability information of one of the one or more wireless communication devices, scheduling information of one of the one or more wireless communication devices, transmit-receive switching requirements of one of the one or more wireless communication devices,  or synchronization reference switching requirements of one of the one or more wireless communication devices,( [0048] in downlink scheduling,  mobile station measures reception quality and transmit CQI report to the base station)
wherein the determining is based on the one or more reports.  ( [0048][0067] Fig. 5, base station 2 transmits a TA command, timing adjustment command  to the mobile station 4 periodically  in order to adjust uplink transmission timing of the mobile station based on CQI reports)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Shimizu  with the teachings of Zhang because Shimizu teaches that transmitting TA command would increase certainty of successful reception at the base station. (Shimizu [0027])

Claims 7-10, 12-16, 18  and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of  Zhang et al.(US Pub: 20090073916 A1) hereinafter Zhang 916

As to claim 7 Zhang teaches  an apparatus comprising: a transceiver; and a processor in communication with the transceiver, wherein the apparatus is configured to: ([0171] [0173] relay node inherently includes  processor,  transmitter, receiver including  a computer program product embodied in one or more computer useable storage mediums)
receive, from one or more wireless communication devices of a wireless network, synchronization information associated with the one or more wireless communication devices;([0071] the relay node receives an uplink timing adjustment command i.e., synchronization information, transmitted from the base station)
and determine an uplink transmission timing adjustment for a first wireless communication device of the one or more wireless communication devices based on at least some of the synchronization information, ([0071] the relay node receives an uplink timing adjustment command transmitted from the base station, wherein the uplink timing adjustment command is a command by which the relay node adjusts the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link i.e., synchronization information; and the relay node determines a timing advance of uplink transmission of the backhaul link according to the uplink timing adjustment command and adjusts the uplink transmission timing of the backhaul link according to the timing advance)
Zhang does not teach wherein the transceiver is further configured to transmit a message instructing the first wireless communication device to communicate with a second wireless communication device of 3 4881-1364-2511 v.2the one or more wireless communication devices based on the uplink transmission timing adjustment.
Zhang916 teaches wherein the transceiver is further configured to transmit a message instructing the first wireless communication device to communicate with a second wireless communication device of 3 4881-1364-2511 v.2the one or more wireless communication devices based on the uplink transmission timing adjustment. ([0045][0046] Fig. 5,  initial ranging code is transmitted by the mobile station to relay station RS1 i.e., apparatus, RS1 determines transmission adjustment recommendations that bear on the time, frequency, or power; relay station RS1 sends to the base station BS2 i.e., first communication device in uplink,  a code grab message identifying a code index associated with the initial ranging code identifying the resources used for transmitting the initial ranging code, the MSID of the mobile station; base station BS2 will then send a code grab response including the transmission adjustment to the relay station RS1 (step 222), which will send the transmission adjustments in a ranging response message to the mobile station 16 i.e., second communication device)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Zhang because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])

Claim 13 is interpreted and rejected for the same reasons as set forth in claim 7. 
As to claim 8.the combination of Zhang and Zhang916 specifically Zhang916 teaches , wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align downlink (DL) transmissions of the one or more wireless communication devices to a common DL transmission timing reference.  ([0045][0046] Fig. 5,  initial ranging code is transmitted by the mobile station to relay station RS1 i.e., apparatus, RS1 determines transmission  adjustment recommendations that bear on the time, frequency, or power; relay station RS1 sends to the base station BS2 i.e., first communication device in uplink;   base station BS2 will determine transmission
 adjustments for the mobile station 16 based on the transmission adjustment
recommendations (step 220) i.e., common downlink time)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Zhang because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 8. 

As to claim 9.  the combination of Zhang and Zhang916 specifically Zhang teaches , wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a UL transmission timing reference of the first wireless communication device. ([0070] [0071] relay node can determine a timing advance of uplink transmission of the backhaul link ; wherein the uplink timing adjustment command is a command by which the relay node adjusts the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link)

Claim 15 is interpreted and rejected for the same reasons as set forth in claim 9. 
As to claim 12 the combination of Zhang and Zhang916 specifically Zhang916 teaches  wherein the apparatus is further configured to: receive one or more reports including at least one of capability information of one of the one or more wireless communication devices, scheduling information of one of the one or more wireless communication devices, transmit-receive switching requirements of one of the one or more wireless communication devices, or synchronization reference switching requirements of one of the one or more wireless communication devices, wherein the transmission timing adjustment is determined based on the one or more reports. ([0054]Fig. 7,  when  channel quality associated with the link with relay station RS2 become better than that of the link associated with the anchor relay station RS1,accordingly, the mobile station 16 will send a switching request via the allocated CQI channel to indicate the desire to switch communications from the anchoring relay station RS1 to relay station RS2 (step 416) and  switching request may be received by the anchoring relay station RS1 and relay station RS2)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Zhang because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 18 is interpreted and rejected for the same reasons as set forth in claim 12. 

As to claim 10 the combination of Zhang and Zhang916 specifically Zhang teaches wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a DL reception timing reference of the first wireless communication device. ([0070] [0071] relay node can determine a timing advance of uplink transmission of the backhaul link ; wherein the uplink timing adjustment command is a command by which the relay node adjusts the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link)
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 10 

As to claim 23 the combination of Zhang and Zhang614 specifically Zhang614  teaches, wherein the apparatus is at a next uplink hop from the first wireless communication device.  ([0041] Fig. 3,  relay station RS1, relay station RS2, and base station BS2 will detect the initial ranging code and determine transmission (TX) adjustment recommendations in light of reception characteristics associated with actually receiving and decoding the initial ranging code (steps 106, 108, and 110) i.e., RS2 is uplink of RS1)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Zhang because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 25 is interpreted and rejected for the same reasons as set forth in claim 23. 
As to claim 24. the combination of Zhang and Zhang914 specifically Zhang wherein the second wireless communication device is at a next downlink hop from the first wireless communication device.  ([0003]Fig. 1, UE is downlink of relay node)
Claim 26 is interpreted and rejected for the same reasons as set forth in claim 24. 

Claims 11  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of  Zhang et al.(US Pub: 20090073916 A1) hereinafter Zhang 916

As to claim 11. The combination of Zhang and Zhang916 specifically Zhang  teaches wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment based on at least one of a timing reference of the first wireless communication device ([0053]base station generates uplink timing adjustment command according to the time when the signal transmitted from the relay node is received) a
Zhang does not teach for receiving a downlink (DL) communication signal from a third wireless communication device of the wireless network or a timing reference of the first wireless communication device for receiving a DL communication signal from a fourth wireless communication device of the wireless network.  
Wang teaches or receiving a downlink (DL) communication signal from a third wireless communication device of the wireless network or a timing reference of the first wireless communication device for receiving a DL communication signal from a fourth wireless communication device of the wireless network.  ([0053] Fig. 5, AN sense the third sync signal based on the third DL transmission time position (step S560) from AN 450 i.e., fourth node)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wang with the teachings of Zhang and Zhang916 because Wang teaches that sensing synchronization signal would allow to determine a third downlink transmission time position for a third synchronization signal transmitted from one of the one or more neighboring radio nodes. (Wang [0053])
Claim 17 is interpreted and rejected for the same reasons as set forth in claim 11. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413